Per Curiam.
Respondent was admitted to practice by this Court in 1999. He maintains an office for the practice of law in Connecticut, where he was admitted to the bar in 1998.
By order dated June 10, 2011, the Connecticut Superior Court, Judicial District of New Haven, imposed a six-month *1141stayed suspension with conditions upon respondent, on consent, for failing to diligently pursue litigation for his client in a civil matter and failing to keep his client reasonably informed regarding the status of the matter.
Petitioner now moves for an order imposing discipline upon respondent pursuant to this Court’s rules (see 22 NYCRR 806.19). Respondent has submitted responsive affidavits setting forth mitigating circumstances and confirming his compliance with the conditions placed upon him by the Connecticut Superior Court’s stayed suspension order, which expired on December 30, 2011.
Respondent has not established the available defenses to the imposition of such discipline (see 22 NYCRR 806.19 [d]), and we therefore grant petitioner’s motion. We further conclude that, under all of the circumstances presented, respondent should be censured (see e.g. Matter of Sharma, 56 AD3d 1041 [2008]; Matter of Nwosu, 45 AD3d 1107 [2007]).
Mercure, A.PJ., Rose, Lahtinen, Malone Jr. and Egan Jr., JJ., concur. Ordered that petitioner’s motion is granted; and it is further
Ordered that respondent is hereby censured.